Exhibit 10.1

CITRIX SYSTEMS, INC.

SECOND AMENDED AND RESTATED

2014 EQUITY INCENTIVE PLAN

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Citrix Systems, Inc. Second Amended and Restated
2014 Equity Incentive Plan (the “Plan”). The purpose of the Plan is to encourage
and enable the officers, employees, Non-Employee Directors and Consultants of
Citrix Systems, Inc. (the “Company”) and its Affiliates upon whose judgment,
initiative and efforts the Company largely depends for the successful conduct of
its business to acquire a proprietary interest in the Company. It is anticipated
that providing such persons with a direct stake in the Company’s welfare will
assure a closer identification of their interests with those of the Company and
its stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company. Awards outstanding
immediately prior to the adoption of the second amended and restated version of
the Plan will remain subject in all respects to the terms and conditions set
forth in the Company’s Amended and Restated 2014 Equity Incentive Plan, and such
Awards will not be amended or modified in any way by the amendments made in the
second amended and restated version of the Plan.

The following terms shall be defined as set forth below:

“Acquisition” shall mean (i) consummation of a merger or consolidation of the
Company with or into another person; (ii) the sale, transfer, or other
disposition of all or substantially all of the Company’s assets to one or more
other persons in a single transaction or series of related transactions, unless,
in the case of foregoing clauses (i) and (ii), securities possessing more than
50% of the total combined voting power of the survivor’s or acquirer’s
outstanding securities (or the securities of any parent thereof) are held by a
person or persons who held securities possessing more than 50% of the total
combined voting power of the Company’s outstanding securities immediately prior
to that transaction; (iii) any person or group of persons (within the meaning of
Section 13(d)(3) of the Exchange Act) directly or indirectly acquires, including
but not limited to by means of a merger or consolidation, beneficial ownership
(determined pursuant to Securities and Exchange Commission Rule 13d-3
promulgated under the Exchange Act) of securities possessing more than 30% of
the total combined voting power of the Company’s outstanding securities pursuant
to a tender or exchange offer made directly to the Company’s stockholders that
the Board does not recommend such stockholders accept, other than (a) the
Company or an Affiliate, (b) an employee benefit plan of the Company or any of
its Affiliates, (c) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, or (d) an
underwriter temporarily holding securities pursuant to an offering of such
securities; (iv) persons who, as of the Effective Date, constitute the Board
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the Effective Date shall be considered an
Incumbent Director if such person’s election was approved by or such

 

1



--------------------------------------------------------------------------------

person was nominated for election by either (A) a vote of at least a majority of
the Incumbent Directors or (B) a vote of at least a majority of the Incumbent
Directors who are members of a nominating committee comprised, in the majority,
of Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; (v) any other acquisition of the business of the Company in
which a majority of the Board votes in favor of a decision that an Acquisition
has occurred within the meaning of the Plan; or (vi) the approval by the
Company’s stockholders of any plan or proposal for the liquidation or
dissolution of the Company.

“Acquisition Price” means the value as determined by the Committee of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to an Acquisition.

“Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, business trust or other entity controlling,
controlled by or under common control with the Company.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

“Award Agreement” means a written or electronic document setting forth the terms
and provisions applicable to an Award granted under the Plan. Each Award
Agreement is subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.

“Committee” means the Compensation Committee of the Board. For any period during
which no such committee is in existence, “Committee” shall mean the Board and
all authority and responsibility assigned to the Committee under the Plan shall
be exercised, if at all, by the Board.

“Consultant” means any natural person that provides bona fide services to the
Company or an Affiliate, and such services are not in connection with the offer
or sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities.

 

2



--------------------------------------------------------------------------------

“Dividend Equivalent Right” means an Award entitling the Participant to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the Participant.

“Effective Date” means the date on which the Plan is most recently approved by
stockholders as set forth in Section 21.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Committee. Unless otherwise
determined by the Committee, the Fair Market Value of the Stock on any given
date shall be the last sale price for the Stock as reported on the Nasdaq Global
Select Market or another national securities exchange for that date or if no
closing price is reported for that date, the closing price on the next preceding
date for which a closing price was reported.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Affiliate.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Participant” means any holder of an outstanding Award under the Plan.

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award that is intended to vest
based on Performance Criteria.

“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Committee, including,
but not limited to the following organizational levels, the Company or a unit,
division, group, or Affiliate of the Company) that will be used to establish
Performance Goals are limited to the following Performance Criteria:
(a) operating margin, gross margin or profit margin, (b) earnings per share or
pro forma earnings per share, (c) revenue or bookings, (d) expenses or operating
expenses, (e) net income or operating income, (f) earnings before interest and
taxes, and earnings before interest, taxes, depreciation and amortization,
(g) stock

 

3



--------------------------------------------------------------------------------

price increase, (h) market share, (i) return on assets, capital, equity or
sales, (j) performance relative to peers, (k) divisional or operating segment
financial and operating performance, (l) total return on shares of common stock,
on an absolute basis or relative to increase in an appropriate stock index
selected by the Committee, (m) customer satisfaction indicators, (n) cash flow,
(o) pre-tax profit, (p) growth or growth rate with respect to any of the
foregoing measures (whether or not compounded), (q) attainment of strategic and
operational objectives, (r) cost targets, reductions and savings, productivity
and efficiency (s) new product invention, development or innovation,
(t) intellectual property (e.g., patents), (u) mergers and acquisitions or
divestitures, (v) financings, or (w) any combination of the foregoing, any of
which may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group. The Committee may
appropriately adjust any evaluation performance under a Performance Criterion to
exclude any of the following events that occurs during a performance period:
(i) asset write-downs or impairments, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reporting results, (iv) accruals for
reorganizations and restructuring programs, (v) any extraordinary non-recurring
items, including those described in the Financial Accounting Standards Board’s
authoritative guidance and/or in management’s discussion and analysis of
financial condition and results of operations appearing the Company’s annual
report to stockholders for the applicable year, and (vi) any other extraordinary
items adjusted from the Company U.S. GAAP results.

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a Participant’s right to and the payment of a Restricted Stock
Award, Restricted Stock Units, Performance Share Award or Cash-Based Award, the
vesting and/or payment of which is subject to the attainment of one or more
Performance Goals. Each such period shall not be less than 12 months.

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Committee for a Performance Cycle based upon the
Performance Criteria.

“Performance Share Award” means an Award entitling the Participant to acquire
shares of Stock upon the attainment of specified Performance Goals.

“Restricted Stock Award” means an Award of shares of Stock subject to such
restrictions and conditions as the Committee may determine at the time of grant.

“Restricted Stock Units” means an Award of stock units to a Participant.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the Common Stock, par value $0.001 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” means an Award entitling the Participant to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

 

4



--------------------------------------------------------------------------------

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

 

SECTION 2.

ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY TO SELECT PARTICIPANTS AND DETERMINE
AWARDS

(a)    Administration of Plan. The Plan shall be administered by the Committee.

(b)    Powers of Committee. The Committee shall have the power and authority to
grant Awards consistent with the terms of the Plan, including the power and
authority:

(i)    to select the individuals to whom Awards may from time to time be
granted;

(ii)    to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more Participants;

(iii)    to determine the number of shares of Stock to be covered by any Award;

(iv)    to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
Participants, and to approve the forms of Award Agreements;

(v)    to accelerate at any time the exercisability, vesting or the lapse or
achievement of any condition of all or any portion of any Award;

(vi)    subject to the provisions of Section 5(b), to extend at any time the
period in which Stock Options may be exercised; and

(vii)    except as otherwise provided in Section 18 of the Plan, at any time to
adopt, alter and repeal such rules, guidelines and practices for administration
of the Plan and for its own acts and proceedings as it shall deem advisable; to
interpret the terms and provisions of the Plan and any Award (including related
written instruments); to make all determinations it deems advisable for the
administration of the Plan; to decide all disputes arising in connection with
the Plan; and to otherwise supervise the administration of the Plan.

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and the Participants.

 

5



--------------------------------------------------------------------------------

(c)    Delegation of Authority to Grant Awards. Subject to applicable law, the
Committee, in its discretion, may delegate to the Chief Executive Officer, Chief
Financial Officer, or Chief People Officer of the Company all or part of the
Committee’s authority and duties with respect to the granting of Awards to
individuals who are not subject to the reporting and other provisions of
Section 16 of the Exchange Act. Any such delegation by the Committee shall
include a limitation as to the amount of Awards that may be granted during the
period of the delegation and shall contain guidelines as to the determination of
the exercise price and the vesting criteria. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.

(d)    Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

(e)    Indemnification. Neither the Board nor the Committee, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegate
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under the Company’s articles or bylaws or
any directors’ and officers’ liability insurance coverage which may be in effect
from time to time and/or any indemnification agreement between such individual
and the Company.

(f)    Non-US Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Affiliates operate or have employees or other individuals
eligible for Awards, the Committee, in its sole discretion, shall have the power
and authority to: (i) determine which Affiliates shall be covered by the Plan;
(ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Committee determines such actions to be
necessary or advisable (and such subplans and/or modifications shall be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 3(a)
hereof; and (v) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
shall be granted, that would violate the Exchange Act or any other applicable
United States securities law, the Code, or any other applicable United States
governing statute or law.

(g)    Prohibition on Dividends Payable on Awards Prior to Vesting. No dividends
shall be paid with respect to any Award prior to the vesting thereof. Dividends
or Dividend Equivalents may accrue with respect to Awards that are unvested, but
shall not be paid before the vesting of such Award.

 

6



--------------------------------------------------------------------------------

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a)    Stock Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be the sum of (i) 51,300,000 shares,
plus (ii) the shares of Stock underlying any awards granted under the 2005 Plan
that are forfeited, canceled or otherwise terminated (other than by exercise)
after the date of the Company’s 2014 annual stockholder meeting, subject to
adjustment as provided in this Section 3. For purposes of this limitation, the
shares of Stock underlying any Awards that are forfeited, canceled or otherwise
terminated (other than by exercise) under this Plan, shall be added back to the
shares of Stock available for issuance under the Plan. Notwithstanding the
foregoing, the following shares shall not be added to the shares authorized for
grant under the Plan: (i) shares tendered or held back upon exercise of an
Option or settlement of an Award to cover the exercise price or tax withholding,
and (ii) shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right upon
exercise thereof. In the event the Company repurchases shares of Stock on the
open market, such shares shall not be added to the shares of Stock available for
issuance under the Plan. Subject to such overall limitations, shares of Stock
may be issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 2,000,000 shares of Stock may be granted to any one individual
Participant during any one calendar year period, and no more than 51,300,000
shares of the Stock may be issued in the form of Incentive Stock Options. The
shares available for issuance under the Plan may be authorized but unissued
shares of Stock or shares of Stock reacquired by the Company.

(b)    Effect of Awards. With respect to Awards granted prior to June 4, 2019,
(i) the grant of any full value Award (i.e., an Award other than an Option or a
Stock Appreciation Right) shall be deemed, for purposes of determining the
number of shares of Stock available for issuance under Section 3(a), as an Award
of 2.75 shares of Stock for each such share of Stock actually subject to the
Award, and (ii) the grant of an Option or a Stock Appreciation Right shall be
deemed, for purposes of determining the number of shares of Stock available for
issuance under Section 3(a), as an Award for one share of Stock for each such
share of Stock actually subject to the Award. With respect to Awards granted on
or after June 4, 2019, the grant of any Award shall be deemed, for purposes of
determining the number of shares of Stock available for issuance under
Section 3(a), as an Award for one share of Stock for each such share of Stock
actually subject to the Award. Any forfeitures, cancellations or other
terminations (other than by exercise) of any full value Award (i.e., an Award
other than an Option or a Stock Appreciation Right) that was granted prior to
June 4, 2019 shall be returned to the reserved pool of shares of Stock under the
Plan as 2.75 shares of Stock for each such share of Stock actually subject to
the Award that is returned to the reserved pool, and any forfeitures,
cancellations or other terminations (other than by exercise) of any other type
of Award (including any full value Awards granted on or after June 4, 2019)
shall be returned to the reserved pool of shares of Stock under the Plan as one
share of Stock for each such share of Stock actually subject to the Award that
is returned to the reserve pool.

 

7



--------------------------------------------------------------------------------

(c)    Changes in Stock. Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Committee shall make
an appropriate or proportionate adjustment in (i) the maximum number of shares
reserved for issuance under the Plan, including the maximum number of shares
that may be issued in the form of Incentive Stock Options, (ii) the number of
Stock Options or Stock Appreciation Rights that can be granted to any one
individual Participant and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable. The Committee shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event. The adjustment by the Committee shall
be final, binding and conclusive. No fractional shares of Stock shall be issued
under the Plan resulting from any such adjustment, but the Committee in its
discretion may make a cash payment in lieu of fractional shares.

(d)    Mergers and Other Transactions.

(i)    In the case of and subject to the consummation of an Acquisition, the
parties thereto may cause the assumption or continuation of Awards theretofore
granted by the successor entity, or the substitution of such Awards on an
equitable basis with new Awards of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise prices, as such parties shall agree, the Fair Market
Value of which (as determined by the Committee in its sole discretion) shall not
materially differ from the Fair Market Value of the shares of Stock subject to
such Awards immediately preceding the Acquisition. To the extent the parties to
such Acquisition do not provide for the assumption, continuation or substitution
of Awards, as of the effective time of the Acquisition, the Plan and all
outstanding Awards granted shall terminate, and, except as the Committee may
otherwise specify with respect to particular Awards in the relevant Award
Agreement, all Options and Stock Appreciation Rights that are not exercisable
immediately prior to the effective time of the Acquisition shall become fully
exercisable as of the effective time of the Acquisition, all other Awards with
time-based vesting, conditions or restrictions shall become fully vested and
nonforfeitable as of the effective time of the Acquisition and all Awards with
conditions and restrictions relating to the attainment of performance goals will
be deemed achieved at one hundred percent (100%) of target levels and become
fully vested and nonforfeitable as of the effective time of the Acquisition.

 

8



--------------------------------------------------------------------------------

(ii)    In addition to or in lieu of the foregoing, with respect to outstanding
Options and Stock Appreciation Rights, the Committee may, on the same basis or
on different bases as the Committee shall specify, upon written notice to the
affected Participants, provide that one or more Options and Stock Appreciation
Rights then outstanding must be exercised, in whole or in part, within a
specified number of days of the date of such notice, at the end of which period
such Options and Stock Appreciation Rights shall terminate, or provide that one
or more Options and Stock Appreciation Rights then outstanding, in whole or in
part, shall be terminated in exchange for a cash payment equal to the excess of
the fair market value (as determined by the Committee in its sole discretion)
for the shares subject to such Options and Stock Appreciation Rights over the
exercise price thereof.

(iii)    Notwithstanding anything to the contrary herein, the Committee may, in
its sole discretion, provide that all Options and Stock Appreciation Rights that
are not exercisable immediately prior to the effective time of an Acquisition
shall become fully exercisable as of the effective time of the Acquisition, all
other Awards with time-based vesting, conditions or restrictions shall become
fully vested and nonforfeitable as of the effective time of an Acquisition and
all Awards with conditions and restrictions relating to the attainment of
performance goals will be deemed achieved at one hundred percent (100%) of
target levels and become fully vested and nonforfeitable as of the effective
time of an Acquisition. In such cases, such Awards shall become exercisable in
full prior to the consummation of the Acquisition at such time and on such
conditions as the Committee determines, and if such Awards are not exercised
prior to the consummation of the Acquisition, they shall terminate at such time
as determined by the Committee.

(iv)    Notwithstanding anything to the contrary herein, in the event of an
involuntary termination of services of a Participant for any reason other than
death, disability or Cause within six months following the consummation of an
Acquisition, any Awards of the Participant assumed or substituted in an
Acquisition which are subject to vesting conditions, the lapse or achievement of
any conditions and/or a right of repurchase in favor of the Company or a
successor entity, shall accelerate in full, and any Awards accelerated in such
manner with conditions and restrictions relating to the attainment of
performance goals will be deemed achieved at one hundred percent (100%) of
target levels. All such accelerated Awards of the Participant shall be
exercisable for a period of one year following termination, but in no event
after the expiration date of such Award. As used in this subsection (d)(iv)
only, “Cause” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Company, or any other
intentional misconduct by such person adversely affecting the business or
affairs of the Company in a material manner.

(v)    In the event of an Acquisition while a Participant is a Non-Employee
Director, any and all Awards shall become vested in full prior to the
consummation of the Acquisition at such time and on such conditions as the
Committee determines.

(e)    Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
Consultants of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or an Affiliate or
the acquisition by the Company or an Affiliate of property

 

9



--------------------------------------------------------------------------------

or stock of the employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances. Any substitute Awards granted under
the Plan shall not count against the share limitation set forth in Section 3(a).

(f)    No Reload Grants. Awards shall not be granted under the Plan in
consideration for, and shall not be conditioned upon, delivery of Stock to the
Company in payment of the exercise price and/or tax withholding obligation under
any Award.

SECTION 4. ELIGIBILITY

Participants under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Affiliates as are selected from time to time by the Committee in its sole
discretion.

SECTION 5. STOCK OPTIONS

The Committee may grant Stock Options under the Plan. Any Stock Option granted
under the Plan shall be in such form as the Committee may from time to time
approve.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Affiliate that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable. If the Committee so determines, Stock Options may be granted in
lieu of cash compensation at the Participant’s election, subject to such terms
and conditions as the Committee may establish.

(a)    Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Committee at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the grant
date.

(b)    Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than five years after
the date the Stock Option is granted.

(c)    Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Committee at or after the grant date. The Committee may at any
time accelerate the exercisability of all or any portion of any Stock Option. A
Participant shall have the rights of a stockholder only as to shares acquired
upon the exercise of a Stock Option and not as to unexercised Stock Options.

 

10



--------------------------------------------------------------------------------

(d)    Method of Exercise. Stock Options may be exercised in whole or in part,
by giving written or electronic notice of exercise to the Company or its agent,
specifying the number of shares to be purchased. Payment of the purchase price
may be made by one or more of the following methods to the extent provided in
the Option Award Agreement:

(i)    In cash, by certified or bank check or other instrument acceptable to the
Committee;

(ii)    Through the delivery (or attestation to the ownership) of shares of
Stock that are not then subject to restrictions under any Company plan. Such
surrendered shares shall be valued at Fair Market Value on the exercise date;

(iii)    By the Participant delivering to the Company or its agent a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company for the purchase price; provided that in the event the Participant
chooses to pay the purchase price as so provided, the Participant and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Committee or its delegates shall prescribe as a
condition of such payment procedure; or

(iv)    With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.

Payment instruments will be received subject to collection. The transfer to the
Participant on the records of the Company or of the transfer agent of the shares
of Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the Participant (or a purchaser acting in his stead
in accordance with the provisions of the Stock Option) by the Company of the
full purchase price for such shares and the fulfillment of any other
requirements contained in the Option Award Agreement or applicable provisions of
laws (including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the Participant). In the event a
Participant chooses to pay the purchase price by previously-owned shares of
Stock through the attestation method, the number of shares of Stock transferred
to the Participant upon the exercise of the Stock Option shall be net of the
number of attested shares. In the event that the Company establishes, for itself
or using the services of a third party, an automated system for the exercise of
Stock Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

(e)    Auto Exercise at Expiration. The Company may provide in an Award
Agreement that to the extent the Option remains unexercised, it will be
exercised automatically by “net exercise” pursuant to Section 5(d)(iv) of the
Plan immediately prior to the end of the Option Term.

 

11



--------------------------------------------------------------------------------

(f)    Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by a Participant during any calendar year shall
not exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

SECTION 6. STOCK APPRECIATION RIGHTS

(a)    Exercise Price of Stock Appreciation Rights. The exercise price of a
Stock Appreciation Right shall not be less than 100 percent of the Fair Market
Value of the Stock on the date of grant.

(b)    Grant and Exercise of Stock Appreciation Rights. Stock Appreciation
Rights may be granted by the Committee independently of any Stock Option granted
pursuant to Section 5 of the Plan.

(c)    Terms and Conditions of Stock Appreciation Rights. Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined from
time to time by the Committee. The term of a Stock Appreciation Right may not
exceed five years.

SECTION 7. RESTRICTED STOCK AWARDS

(a)    Nature of Restricted Stock Awards. The Committee shall determine the
restrictions and conditions applicable to each Restricted Stock Award at the
time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The terms and conditions of each such Award Agreement shall be
determined by the Committee, and such terms and conditions may differ among
individual Awards and Participants.

(b)    Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a Participant shall have the rights of
a stockholder with respect to the voting of the Restricted Stock and receipt of
dividends; provided that, to the extent permitted by applicable law, any
dividends paid by the Company shall accrue and be paid to the Participant only
upon the vesting of the Restricted Stock. Unless the Committee shall otherwise
determine, (i) uncertificated Restricted Stock shall be accompanied by a
notation on the records of the Company or the transfer agent to the effect that
they are subject to forfeiture until such Restricted Stock are vested as
provided in Section 7(d) below, and (ii) certificated Restricted Stock shall
remain in the possession of the Company until such Restricted Stock is vested as
provided in Section 7(d) below, and the Participant shall be required, as a
condition of the grant, to deliver to the Company such instruments of transfer
as the Committee may prescribe.

(c)    Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Agreement. Except as may otherwise be
provided by the Committee either in the Award Agreement or, subject to
Section 18 below, in writing after the Award is issued, if a Participant’s
employment (or other service relationship) with the Company and its Affiliates
terminates for any reason, any Restricted Stock that has not vested at the time
of termination

 

12



--------------------------------------------------------------------------------

shall automatically and without any requirement of notice to such Participant
from or other action by or on behalf of, the Company be deemed to have been
reacquired by the Company at its original purchase price (if any) from such
Participant or such Participant’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the Participant or rights of
the Participant as a stockholder. Following such deemed reacquisition of
unvested Restricted Stock that are represented by physical certificates, a
Participant shall surrender such certificates to the Company upon request
without consideration.

(d)    Vesting of Restricted Stock. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.” Except as may otherwise be provided by the Committee
either in the Award Agreement or, subject to Section 18 below, in writing after
the Award is issued, a Participant’s rights in any shares of Restricted Stock
that have not vested shall automatically terminate upon the Participant’s
termination of employment (or other service relationship) with the Company and
its Affiliates and such shares shall be subject to the provisions of
Section 7(c) above.

SECTION 8. RESTRICTED STOCK UNITS

(a)    Nature of Restricted Stock Units. The Committee shall determine the
restrictions and conditions applicable to each Restricted Stock Unit at the time
of grant. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. The terms and conditions of each such Award Agreement shall be
determined by the Committee, and such terms and conditions may differ among
individual Awards and Participants. At the end of the deferral period, the
Restricted Stock Units, to the extent vested, shall be settled in the form of
shares of Stock. To the extent that an award of Restricted Stock Units is
subject to Section 409A, it may contain such additional terms and conditions as
the Committee shall determine in its sole discretion in order for such Award to
comply with the requirements of Section 409A.

(b)    Election to Receive Restricted Stock Units in Lieu of Compensation. The
Committee may, in its sole discretion, permit a Participant to elect to receive
a portion of future cash compensation otherwise due to such Participant in the
form of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Committee and in accordance with Section 409A and such other rules and
procedures established by the Committee. Any such future cash compensation that
the Participant elects to defer shall be converted to a fixed number of
Restricted Stock Units based on the Fair Market Value of Stock on the date the
compensation would otherwise have been paid to the Participant if such payment
had not been deferred as provided herein. The Committee shall have the sole
right to determine whether and under what circumstances to permit such elections
and to impose such limitations and other terms and conditions thereon as the
Committee deems appropriate. Any Restricted Stock Units that are elected to be
received in lieu of cash compensation shall be fully vested, unless otherwise
provided in the Award Agreement.

 

13



--------------------------------------------------------------------------------

(c)    Rights as a Stockholder. A Participant shall have the rights as a
stockholder only as to shares of Stock acquired by the Participant upon
settlement of Restricted Stock Units; provided, however, that the Participant
may be credited with Dividend Equivalent Rights with respect to the shares of
Stock underlying his Restricted Stock Units, subject to such terms and
conditions as the Committee may determine. Dividend Equivalent Rights may not be
settled until the Restricted Stock Units vest.

(d)    Termination. Except as may otherwise be provided by the Committee either
in the Award Agreement or, subject to Section 18 below, in writing after the
Award is issued, a Participant’s right in all Restricted Stock Units that have
not vested shall automatically terminate upon the Participant’s termination of
employment (or cessation of service relationship) with the Company and its
Affiliates for any reason.

SECTION 9. UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock. The Committee may, in its sole discretion,
grant (or sell at par value or such higher purchase price determined by the
Committee) an Unrestricted Stock Award under the Plan. Unrestricted Stock Awards
may be granted in respect of past services or other valid consideration, or in
lieu of cash compensation due to such Participant.

SECTION 10. CASH-BASED AWARDS

(a)    Grant of Cash-Based Awards. The Committee may, in its sole discretion,
grant Cash-Based Awards to any Participant in such number or amount and upon
such terms, and subject to such conditions, as the Committee shall determine at
the time of grant. The Committee shall determine the maximum duration of the
Cash-Based Award, the amount of cash to which the Cash-Based Award pertains, the
conditions upon which the Cash-Based Award shall become vested or payable, and
such other provisions as the Committee shall determine. Each Cash-Based Award
shall specify a cash-denominated payment amount, formula or payment ranges as
determined by the Committee. Payment, if any, with respect to a Cash-Based Award
shall be made in accordance with the terms of the Award and may be made in cash
or in shares of Stock, as the Committee determines.

SECTION 11. PERFORMANCE SHARE AWARDS

(a)    Nature of Performance Share Awards. The Committee may, in its sole
discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan. The Committee shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the periods during which performance is to be measured, which
may not be less than one year except in the case of an Acquisition, and such
other limitations and conditions as the Committee shall determine.

(b)    Rights as a Stockholder. A Participant receiving a Performance Share
Award shall have the rights of a stockholder only as to shares actually received
by the Participant under the Plan and not with respect to shares subject to the
Award but not actually received by the Participant. A Participant shall be
entitled to receive shares of Stock under a Performance Share Award only upon
satisfaction of all conditions specified in the Performance Share Award
Agreement (or in a performance plan adopted by the Committee).

 

14



--------------------------------------------------------------------------------

(c)    Termination. Except as may otherwise be provided by the Committee either
in the Award agreement or, subject to Section 18 below, in writing after the
Award is issued, a Participant’s rights in all Performance Share Awards shall
automatically terminate upon the Participant’s termination of employment (or
cessation of service relationship) with the Company and its Affiliates for any
reason.

SECTION 12. PERFORMANCE-BASED AWARDS

(a)    Performance-Based Awards. Any employee or other Consultant providing
services to the Company and who is selected by the Committee may be granted one
or more Performance-Based Awards in the form of a Restricted Stock Award,
Restricted Stock Units, Performance Share Awards or Cash-Based Award payable
upon the attainment of Performance Goals that are established by the Committee
and relate to one or more of the Performance Criteria, in each case on a
specified date or dates or over any period or periods determined by the
Committee. The Committee shall define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for any Performance
Cycle. Depending on the Performance Criteria used to establish such Performance
Goals, the Performance Goals may be expressed in terms of overall Company
performance or the performance of a division, business unit, or an individual.
Each Performance-Based Award shall comply with the provisions set forth below.

(b)    Grant of Performance-Based Awards. With respect to each Performance-Based
Award, the Committee shall select the Performance Criteria for such grant, and
the Performance Goals with respect to each Performance Criterion (including a
threshold level of performance below which no amount will become payable with
respect to such Award). Each Performance-Based Award will specify the amount
payable, or the formula for determining the amount payable, upon achievement of
the various applicable performance targets. The Performance Criteria established
by the Committee may be (but need not be) different for each Performance Cycle
and different Performance Goals may be applicable to each Performance-Based
Award.

(c)    Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Committee shall then determine the actual size of each Performance-Based Award,
and, in doing so, may reduce or eliminate the amount of the Performance-Based
Award if, in its sole judgment, such reduction or elimination is appropriate.

(d)    Maximum Award Payable. The maximum Performance-Based Award payable to any
one individual under the Plan for a Performance Cycle is 2,000,000 shares of
Stock (subject to adjustment as provided in Section 3(c) hereof) or $25 million
in the case of a Performance-Based Award that is a Cash-Based Award.

 

15



--------------------------------------------------------------------------------

SECTION 13. DIVIDEND EQUIVALENT RIGHTS

(a)    Dividend Equivalent Rights. A Dividend Equivalent Right may be granted
hereunder to any Participant as a component of an award of Restricted Stock
Units, Restricted Stock Award or Performance Share Award or as a freestanding
award. The terms and conditions of Dividend Equivalent Rights shall be specified
in the Award Agreement. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be deemed to be reinvested in additional shares of
Stock, which may thereafter accrue additional equivalents. Any such reinvestment
shall be at Fair Market Value on the date of reinvestment or such other price as
may then apply under a dividend reinvestment plan sponsored by the Company, if
any. Dividend Equivalent Rights may be settled in cash or shares of Stock or a
combination thereof, in a single installment or installments. A Dividend
Equivalent Right granted as a component of an Award with vesting shall provide
that such Dividend Equivalent Right shall be settled only upon settlement or
payment of, or lapse of restrictions on, such other Award, and that such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other Award.

(b)    Interest Equivalents. Any Award under this Plan that is settled in whole
or in part in cash on a deferred basis may provide in the grant for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.

(c)    Termination. Except as may otherwise be provided by the Committee either
in the Award Agreement or, subject to Section 18 below, in writing after the
Award is issued, a Participant’s rights in all Dividend Equivalent Rights or
interest equivalents granted as a component of an Award that has not vested
shall automatically terminate upon the Participant’s termination of employment
(or cessation of service relationship) with the Company and its Affiliates for
any reason.

SECTION 14. TRANSFERABILITY OF AWARDS

(a)    Transferability. Except as provided in Section 14(b) below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant, or by the Participant’s legal representative or guardian in the
event of the Participant’s incapacity. No Awards shall be sold, assigned,
transferred or otherwise encumbered or disposed of by a Participant other than
by will or by the laws of descent and distribution or pursuant to a domestic
relations order. No Awards shall be subject, in whole or in part, to attachment,
execution, or levy of any kind, and any purported transfer in violation hereof
shall be null and void.

(b)    Committee Action. Notwithstanding Section 14(a), the Committee, in its
discretion, may provide either in the Award Agreement regarding a given Award or
by subsequent written approval that the Participant (who is an employee or
director) may transfer his or her Non-Qualified Options to his or her immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a Participant for value.

(c)    Family Member. For purposes of Section 14(b), “family member” shall mean
a Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-

 

16



--------------------------------------------------------------------------------

law, or sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant of the Participant), a trust in
which these persons (or the Participant) have more than 50 percent of the
beneficial interest, a foundation in which these persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than 50 percent of the voting interests.

SECTION 15. TAX WITHHOLDING

(a)    Payment by Participant. Upon the occurrence of any applicable taxable
event related to an Award, the Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any Federal,
state, or local taxes of any kind required by law to be withheld by the Company
or an Affiliate with respect to such income. The Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant. The Company’s
obligation to deliver evidence of book entry (or stock certificates) to any
Participant is subject to and conditioned on tax withholding obligations being
satisfied by the Participant.

(b)    Withholding in Stock. Subject to approval by the Committee, any required
tax withholding obligation may be satisfied, in whole or in part, by the Company
withholding from shares of Stock to be issued pursuant to any Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due.

SECTION 16. SECTION 409A AWARDS

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Committee from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a Participant who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the Participant’s separation from service, or (ii) the
Participant’s death, but only to the extent such delay is necessary to prevent
such payment from being subject to interest, penalties and/or additional tax
imposed pursuant to Section 409A. Further, the settlement of any such Award may
not be accelerated except to the extent permitted by Section 409A. All Awards
are intended to be exempt from Section 409A to the greatest extent possible or
otherwise comply with Section 409A. The terms of the Awards granted under this
Plan shall be interpreted in accordance with such intent.

SECTION 17. TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

(a)    Effect of Termination of Employment, Etc. Unless the Committee, in its
sole discretion shall at any time determine otherwise with respect to any Award,
if the Participant’s employment or other association with the Company and its
Affiliates ends for any reason, including because of the Participant’s employer
ceasing to be an Affiliate, (i) any outstanding

 

17



--------------------------------------------------------------------------------

Option or Stock Appreciation Right of the Participant shall cease to be
exercisable in any respect not later than six months following that event and,
for the period it remains exercisable following that event, shall be exercisable
only to the extent exercisable at the date of that event, and (ii) any other
outstanding Award of the Participant shall be forfeited or otherwise subject to
return to or repurchase by the Company on the terms specified in the applicable
Award Agreement.

(b)    Effect of Leaves and Transfers. For purposes of the Plan, the following
events shall not be deemed a termination of employment:

(i)    a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another; or

(ii)    an approved leave of absence for any purpose approved by the Company or
an Affiliate or any leave of absence during which the Participant’s right of
employment is guaranteed by statute or contract; provided, however, that unless
the Committee (and any delegate thereof) provides otherwise, vesting of awards
granted hereunder will be suspended one hundred eighty (180) days after the
commencement of an unpaid leave of absence, unless such suspension is not
permitted by applicable law.

SECTION 18. AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Committee may,
at any time, amend or cancel any outstanding Award for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall
adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(c) or 3(d), without prior stockholder
approval, in no event may the Committee exercise its discretion to reduce the
exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants at an exercise price that is
less than the original exercise price of such Stock Option Stock Appreciation
Right or cancellation of Stock Options or Stock Appreciation Rights in exchange
for cash. To the extent required under the rules of any securities exchange or
market system on which the Stock is listed or to the extent determined by the
Committee to be required by the Code to ensure that Incentive Stock Options
granted under the Plan are qualified under Section 422 of the Code, Plan
amendments shall be subject to approval by the Company stockholders entitled to
vote at a meeting of stockholders. Nothing in this Section 18 shall limit the
Committee’s authority to take any action permitted pursuant to Section 3(c) or
3(d).

SECTION 19. STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a Participant, a
Participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s obligations
to deliver Stock or make payments with respect to Awards hereunder, provided
that the existence of such trusts or other arrangements is consistent with the
foregoing sentence.

 

18



--------------------------------------------------------------------------------

SECTION 20. GENERAL PROVISIONS

(a)    No Distribution. The Committee may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

(b)    Acceptance of Award Agreements. Each Participant is deemed to have
accepted his or her Award Agreement six months from the date of grant unless he
or she has accepted the Award Agreement pursuant to such procedures as required
by the Company.

(c)    Delivery of Stock Certificates. Stock certificates to Participants under
this Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the Participant, at the Participant’s last known
address on file with the Company. Uncertificated Stock shall be deemed delivered
for all purposes when the Company or a Stock transfer agent of the Company shall
have given to the Participant by electronic mail (with proof of receipt) or by
United States mail, addressed to the Participant, at the Participant’s last
known address on file with the Company, notice of issuance and recorded the
issuance in its records (which may include electronic “book entry” records).
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Committee has
determined, with advice of counsel (to the extent the Committee deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded. All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Committee deems necessary or advisable to comply with
federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the
Committee may require that an individual make such reasonable covenants,
agreements, and representations as the Committee, in its discretion, deems
necessary or advisable in order to comply with any such laws, regulations, or
requirements. The Committee shall have the right to require any individual to
comply with any timing or other restrictions with respect to the settlement or
exercise of any Award, including a window-period limitation, as may be imposed
in the discretion of the Committee.

(d)    Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 20(c), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the Participant with respect to an Award.

(e)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Affiliate.

 

19



--------------------------------------------------------------------------------

(f)    Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.

(g)    Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with the Company’s Executive Compensation Recovery
Policy adopted on December 14, 2016, as may be amended from time to time, and
any other clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. In addition, the Committee may impose such other clawback, recovery or
recoupment provisions in an Award Agreement as the Committee determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Stock or other cash or property in
appropriate circumstances.

SECTION 21. EFFECTIVE DATE OF PLAN

This Plan shall become effective upon stockholder approval in accordance with
applicable state law, the Company’s bylaws and certificate of incorporation
(each as amended or restated from time to time), and applicable stock exchange
rules. No grants of Awards may be made hereunder after the tenth anniversary of
the Effective Date, and no grants of Incentive Stock Options may be made
hereunder after the tenth anniversary of the date the Plan is approved by the
Board. Awards granted pursuant to this Plan during its unexpired term shall not
expire solely by reason of the termination of this Plan.

SECTION 22. GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

SECTION 23. ARBITRATION AND CLASS ACTION WAIVER

Any dispute or claim relating to or arising out of this Plan, any Award and/or
any actions taken thereunder, to the fullest extent permitted by law, shall be
fully and finally resolved by confidential, binding arbitration by a single,
neutral arbitrator agreed upon by the Participant and the Company. The
arbitration shall be held in the county where the Company has an office at which
the applicable Participant provides services (for remote Participants, the
nearest county where the Company has an office) or any other locale to which the
parties jointly agree. If the parties cannot agree upon an arbitrator, the
arbitrator shall be a JAMS neutral selected in accordance with the then-current
Employment Arbitration Rules & Procedures of JAMS (which are available at
www.jamsadr.com), and the arbitration shall be conducted in accordance with
those rules and procedures. The parties each waive their respective rights to
have any such disputes/claims tried by a judge or a jury. The arbitrator shall
permit adequate discovery and shall be empowered to award all remedies otherwise
available in a court of competent

 

20



--------------------------------------------------------------------------------

jurisdiction, and any judgment rendered by the arbitrator may be entered by any
court of competent jurisdiction. The arbitrator shall issue a written award
setting forth the essential findings and conclusions on which the award is
based. Other than an amount equal to the fee for filing such an action in the
local state court, which amount the Participant shall pay toward the costs of
the arbitration, the Company shall bear the costs of the arbitration, including
the JAMS administrative fees and the arbitrator’s fees. Each party shall
otherwise bear its own respective attorneys’ fees and costs of the arbitration,
except to the extent otherwise provided by law and awarded by the arbitrator.
The Participant and the Company agree that each may bring claims against the
other only in an individual capacity, and not as a plaintiff or class member in
any purported class action or other representative proceeding.

SECTION 24. AWARDS TO NON-EMPLOYEE DIRECTORS.

(a)    Maximum Awards to Non-Employee Directors. Notwithstanding anything to the
contrary in the Plan, the value of all equity-based Awards granted under this
Plan to any Non-Employee Director in any calendar year shall not exceed $795,000
(excluding any Awards granted to any non-employee director in connection with
his or her initial election to the Board). For purposes of this limitation, the
value of any equity-based Award shall be the grant date fair value, as
determined in accordance with ASC 718 or any successor provision but excluding
the impact of estimated forfeitures related to service-based vesting provisions.

(b)    Awards Available for Non-Employee Directors. Non-Employee Directors shall
be eligible to receive an annual equity-based Award under this Plan. Such annual
equity-based Award shall be made on the first business day of the month
following the Company’s annual meeting of stockholders and shall generally vest
in full on the earlier of (i) the first anniversary of the date of grant or
(ii) the day immediately prior to the Company’s next regular annual meeting of
stockholders, subject to such director’s continued business relationship or
other association with the Company through such vesting date (each vesting date,
the “Current Annual Vesting Date”); provided that upon the termination of the
Non-Employee Director’s business relationship or other association with the
Company, a pro rata portion of the Award, equal to the pro rata portion of the
period during which the Non-Employee Director had a continuous business
relationship or other association with the Company, shall immediately vest,
unless the Board determines otherwise. Newly appointed Non-Employee Directors
are also entitled to receive an Award under this Plan upon his or her initial
election to the Board of Directors, which shall generally vest in full on the
next applicable Current Annual Vesting Date (the period from the grant date to
the Current Annual Vesting Date, the “Vesting Period”), subject to the
Non-Employee Director’s continuous business relationship or other association
with the Company through the Vesting Period; provided that upon the termination
of the Non-Employee Director’s business relationship or other association with
the Company, a pro rata portion of an Award, equal to the pro rata portion of
the Vesting Period during which the Non-Employee Director had a continuous
business relationship or other association with the Company, shall immediately
vest, unless the Board determines otherwise. The terms set forth in this
Section 24(b) are subject to change from time to time as determined by the
Committee.

(c)    Mergers and Other Transactions. As set forth in Section 3(d)(v), in the
event of an Acquisition while a Participant is a Non-Employee Director, the
vesting of any and all Awards shall be accelerated in full prior to the
consummation of the Acquisition at such time and

 

21



--------------------------------------------------------------------------------

on such conditions as the Committee determines, and if any Options or Stock
Appreciation Rights are not exercised prior to the consummation of the
Acquisition, they shall terminate at such time as determined by the Committee.

(d)    Maximum Cash Compensation to Non-Employee Directors. Notwithstanding
anything to the contrary in this Plan, the value of all cash compensation, not
including the value of any Awards granted under this Plan, paid by the Company
to any Non-Employee Director, in his or her capacity as such, in any calendar
year shall not exceed $500,000.

DATE ORIGINALLY APPROVED BY BOARD OF DIRECTORS: February 12, 2014

DATE ORIGINALLY APPROVED BY STOCKHOLDERS: May 22, 2014

DATE MOST RECENTLY APPROVED BY BOARD OF DIRECTORS: April 6, 2020

DATE MOST RECENTLY APPROVED BY STOCKHOLDERS: June 3, 2020

 

22